 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA
 9
10
     LEONARD FLORES,                                   Case No.: 2:18-cv-01865-GMN-NJK
11
           Plaintiff(s),                               Order
12
     v.                                                (Docket No. 10)
13
     GINNIE MAE, et al.,
14
           Defendant(s).
15
16        Before the Court is Plaintiff and Defendant Mortgage Electronic Registration System’s
17 notice of settlement. Docket No. 10. The Court ORDERS these parties to file a stipulation of
18 dismissal no later than November 29, 2018.
19        IT IS SO ORDERED.
20        Dated: October 29, 2018
21                                                        _______________________________
                                                          NANCY J. KOPPE
22                                                        United States Magistrate Judge
23
24
25
26
27
28

                                                1
